
	

114 HR 3141 IH: Teach Safe Relationships Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3141
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mrs. Carolyn B. Maloney of New York (for herself, Ms. Adams, Ms. Bonamici, Ms. Speier, Ms. Lee, Mrs. Davis of California, and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To support the provision of safe relationship behavior education and training.
	
	
 1.Short titleThis Act may be cited as the Teach Safe Relationships Act of 2015. 2.Fund for the improvement of educationPart D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding at the end the following:
			
				22Providing safe relationship behavior education and training
 5621.Short titleThis subpart may be cited as the Teach Safe Relationships Act of 2015. 5622.Statement of purposeIt is the purpose of this subpart:
 (1)To help ensure that all students receive evidence-informed safe relationship behavior education and training, including education and training regarding the prevention of teen and adolescent dating violence or relationship abuse, domestic abuse, and sexual violence and harassment.
 (2)To promote safe and healthy relationships between and among students. (3)To help students and school faculty and staff to develop healthy and respectful attitudes and insights necessary for students to understand themselves in the context of relationships with others and with society.
 (4)To provide financial assistance to support local educational agencies in meeting the requirements of title IX of the Educational Amendments of 1972.
 5623.FindingsCongress finds the following: (1)Educating students about safe relationship behavior will aid in the prevention of unsafe dating practices, including dating violence, sexual assault, and stalking.
 (2)The Violence Against Women Act of 1994 (42 U.S.C. 13925 et seq.) included programs to develop and implement prevention and intervention policies in middle and high schools, including appropriate responses to, and identification and referral procedures for, students who are experiencing or perpetrating domestic violence, dating violence, sexual assault, sexual harassment, stalking, or sex trafficking.
 (3)Schools can play an important role in providing students with a knowledge base that may allow students to make informed decisions and form a healthy lifestyle.
 (4)According to the Department of Justice, there is an average of 293,066 victims (age 12 or older) of rape and sexual assault each year.
 (5)Young women between the ages of 16 and 24 experience the highest rate of intimate partner violence. According to one national study, 29 percent of the young women surveyed who had ever been in a relationship said they had been pressured to have sex or to engage in sexual activity they did not want.
 (6)From 1997 to 2013, females ages 18 to 24 consistently experienced higher rates of rape and sexual assault than females in other age brackets.
 (7)Partners of all genders and those in same-sex relationships also experience dating violence. A 2013 survey of grade school students found that 43 percent of lesbian, gay, bisexual, and transgender youth reported being victims of physical dating violence, compared to 29 percent of heterosexual youth.
 (8)Experiencing dating violence is associated with an increase in sexual risk-taking behaviors, health risks, and is associated with adolescent and unintended pregnancy.
 (9)Teaching and learning practices in the United States frequently do not address safe relationship behavior education and training, for example—
 (A)sex education curriculum should address emotional relationship health; (B)sexual harassment undermines the ability of schools to provide safe and equitable learning or workplace environments; and
 (C)classroom textbooks and educational materials do not sufficiently reflect the promotion of safe and healthy relationships.
 (10)Efforts to improve the quality of public education must also include efforts to ensure programs for safe relationship behavior training.
 (11)Federal support should address not only research and development of innovative model curricula and teaching and learning strategies to promote healthy behavior, but should also assist schools and local communities with implementing a curriculum that includes sexual assault and teen dating violence.
 5624.DefinitionsIn this subpart: (1)Consent (A)In GeneralThe term consent means affirmative, unambiguous, and voluntary agreement to engage in a specific sexual activity during a sexual encounter.
 (B)LimitationsConsent cannot be given by an individual who is— (i)asleep, or mentally or physically incapacitated, either through the effect of drugs or alcohol or for any other reason;
 (ii)under duress or experiencing a threat, coercion, or force; or (iii)inferred under circumstances in which consent is not clear, including the absence of language or actions that indicate unwillingness (such as saying no or stop), or the existence of a prior or current relationship or prior or current sexual activity.
 (2)Safe relationship behavior educationThe term safe relationship behavior education means education that— (A)is medically accurate and appropriate for an individual's age, developmental stage, and culture;
 (B)promotes safe relationships and teaches students to recognize and prevent— (i)physical and emotional relationship abuse; and
 (ii)coercion, violence, or abuse, including teen and adolescent dating violence, domestic abuse, and sexual violence and harassment;
 (C)includes education regarding relationship communication skills, emotional health, accountability, and well-being in relationships, and consent; and
 (D)includes education regarding healthy relationships, including the development of healthy attitudes and insights necessary for understanding relationships between oneself, family, partners, others, and society, including skills on healthy self-esteem, and self-efficacy and stress management.
 (3)Sexual assaultThe term sexual assault means any nonconsensual sexual act proscribed by Federal, State, or tribal law, including when a victim lacks capacity to consent.
 (4)Sexual harassmentThe term sexual harassment means unwelcome conduct of a sexual nature, including unwelcome sexual advances, requests for sexual favors, and other verbal, nonverbal, or physical conduct of a sexual nature.
 (5)Sexual violenceThe term sexual violence means physical sexual acts perpetrated against a person’s will or when or where a person is incapable of giving consent.
 (6)Teen and adolescent dating violenceThe term teen and adolescent dating violence means— (A)violence committed by a person who is or has been in a social relationship of a romantic or intimate nature with the victim; and
 (B)where the existence of such a relationship shall be determined based on a consideration of factors, including—
 (i)the length of the relationship; (ii)the type of relationship; and
 (iii)the frequency of interaction between the persons involved in the relationship. 5625.Grants authorized (a)AuthorityThe Secretary is authorized to award grants to local educational agencies in order to enable such agencies—
 (1)to provide professional development to school administrators, teachers, and staff in safe relationship behavior education and teaching and learning practices; and
 (2)to provide educational programming and curricula that is age appropriate and developmentally and culturally appropriate for students regarding safe relationship behavior education and training.
 (b)Award basisThe Secretary is authorized to award grants under this section— (1)on a competitive basis; and
 (2)in a manner that ensures that such grants are equitably distributed among local educational agencies located in rural, urban, and suburban areas.
 (c)DurationGrants awarded under this section shall be for a period of 4 years. (d)Policy disseminationThe Secretary shall disseminate to local educational agencies any Department policy guidance regarding safe relationship behavior training and the promotion of safe and healthy relationships.
 (e)Use of fundsEach local educational agency that receives a grant under this subpart shall use grant funds to develop and implement curricula for students that—
 (1)incorporate elements of effective and evidence-based or evidence-informed programs that include— (A)safe relationship behavior training, including for the prevention of teen and adolescent dating violence, domestic abuse, and sexual violence and harassment; and
 (B)education about healthy relationships between oneself and family, others, and society; and (2)are age appropriate, developmentally appropriate, and culturally and linguistically appropriate, reflecting the diverse circumstance and realities of young people.
 (f)ApplicationTo be eligible for a grant under this section, a local educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Each application shall include a description of the local educational agency's—
 (1)need for funds provided under this subpart; (2)plan for implementing the activities described under subsection (e); and
 (3)measurable objectives for, and expected results from, the use of funds provided by the grant under this subpart.
							(g)Selection of grantees
 (1)In generalThe Secretary shall determine, based on the peer review process described in paragraph (3), which local educational agencies shall receive funding under this subpart, and the amount of the grant funding under this subpart that each selected local educational agency will receive.
 (2)Grant amountsIn determining the amount of each grant awarded under this subpart, the Secretary shall take into account the total amount of funds available for all grants under this subpart and the types of activities proposed to be carried out by each local educational agency, in order to ensure that all grants are of sufficient size, scope, and quality to be effective.
 (3)Peer review processThe Secretary shall convene a peer review committee to review applications for grants under this subpart and to make recommendations to the Secretary regarding the selection of grantees..
 3.General prohibitionSection 9526(a)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7906(a)(3)) is amended by adding and safe relationship behavior education (as defined in section 5624) after abstinence.
		
